Citation Nr: 0902958	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-38 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a sleeping problem.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disability 
characterized by dizziness, to include as an undiagnosed 
illness.

5.  Entitlement to service connection for a skin rash, to 
include as an undiagnosed illness.

6.  Entitlement to service connection for lumbar myositis.

7.  Entitlement to a higher initial (compensable) rating for 
posterior blepharitis.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from February 2003 to 
July 2004; he retired from the Army Reserves and Army 
National Guard after 24 years, serving a period of active 
duty for training (ACDUTRA) from May 1971 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an appeal of an August 2005 rating decision in which the 
RO, in pertinent part, denied the veteran's claims for 
service connection for the above listed disorders and granted 
service connection for posterior blepharitis (eye disability) 
and assigned an initial noncompensable rating, effective July 
4, 2004.  The veteran perfected appeals to the denial of his 
service-connection claims and of an initial compensable 
rating for his service-connected eye disability.

As the appeal arises from a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

The issues of service connection for hypertension, for a 
disability characterized by dizziness, a skin rash, and for 
lumbar myositis are addressed in the REMAND portion of the 
decision below and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  There is competent medical evidence that, during the 
pendency of this appeal, the veteran was diagnosed with 
depression with panic attacks related to his duty in Iraq.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.

3.  Since the award of service connection, the veteran's 
posterior blepharitis has been manifested by redundant 
conjunctivitis, poor tear meniscus, and dermatochalasis 
(loose skin) of the eye lids.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder, depression with panic attacks, are met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2008).

3.  The criteria for an initial 10 percent rating for 
posterior blepharitis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.7, 4.20, 4.84a, Diagnostic Code 6018 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

The RO's April 2005 notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above; including informing 
the veteran that it was ultimately his responsibility to see 
to it that any records pertinent to his claim are received by 
VA.  

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  

The Court has elaborated that filing a notice of disagreement 
(NOD) begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105 (West 2002).  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.

Thus, in this type of circumstance, VA is not required to 
issue a new VCAA notice letter.  See VAOPGCPREC 8-2003.  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case (SOC) if the disagreement is 
not resolved.  Id.  The RO issued an SOC addressing the 
higher rating claim in October 2006, that set forth the 
criteria for higher ratings for the disability on appeal.  

In the present appeal, although the veteran was not 
specifically provided the notice required by Dingess/Hartman, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

In the instances in which the Board has granted service 
connection and/or assigned a higher initial disability 
rating, the RO will be responsible for addressing any notice 
defect with respect to the disability rating and effective 
date elements when effectuating the award(s).  With respect 
to the claim that has been denied, no disability rating or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to these elements.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the veteran's service treatment records, post-service 
treatment records, and the reports of VA examinations 
conducted in June 2005.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran.  

The Board acknowledges that, in his NOD, the veteran 
requested another evaluation because his eye disability was 
the same and he had irritation around the eye, inflammation, 
dry eyes, and a feeling that he had something inside of his 
eyes.  Here, the Board agrees with the veteran that he 
warrants a compensable rating based on the examination 
findings already in the record as the VA eye examination 
report is sufficiently detailed with recorded history, 
clinical findings, and adequate testing  As such, the Board 
finds that additional development by way of another 
examination would be redundant and unnecessary.  

In summary, the duties imposed by VCAA have been considered 
and satisfied.  Through notice of the RO, the veteran has 
been notified and made aware of the evidence needed to 
substantiate his service-connection and higher rating claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with 
claims decided herein.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the matters decided on appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Psychiatric Disorder, Other Than PTSD

The veteran contends that he has a nervous condition 
manifested by sleep problems, claiming nightmares since his 
service in Iraq.  He also states that he is depressed and 
very anxious and suffers from panic attacks, indicating that 
he has received treatment at the San Juan VA Medical Center 
(VAMC).

After reviewing the evidence of record, and resolving the 
doubt in the veteran's favor, the Board finds that service 
connection for a psychiatric disorder is warranted.

Service medical records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
veteran so claim.  However, a June 2004 treatment record 
reflects that the veteran reported low back pain, eye 
itching, irregular sleeping pattern, and decrease in 
concentration, having returned from Iraq on May 26, 2004.  
The assessment included suspected emotional component causing 
symptoms.

Service personnel records confirm that the veteran was a 
truck driver and that he served in Iraq from May 11, 2003 to 
May 26, 2004.  His DD Form 214 reflects that the veteran 
received an Global War on Terrorism Expeditionary Medal, 
which, in pertinent part, is given to a service member who 
participated in either Operation Enduring Freedom or 
Operation Iraqi Freedom anytime between October 24, 2001 and 
April 30, 2005, and engaged in actual combat against the 
enemy under circumstances involving grave danger of death or 
serious bodily harm, regardless of time in the area of 
eligibility.  The evidence of record establishes proof of the 
veteran encountered a combat situation during his period of 
military service from May 2003 to May 2004.  Thus, 38 
U.S.C.A. § 1154(b) (West 2002) is for application in this 
case. 

A June 2005 VA mental disorders examination report reflects 
that the veteran was first evaluated at the VA Psychiatric 
Intervention Center in August 2004 and given a diagnosis of 
adjustment disorder with mixed features.  A November 2004 VA 
mental hygiene clinic screening team referred the veteran 
back for a consultation with the PTSD clinic.  He was 
evaluated at the VA PTSD clinic in February 2005 and 
diagnosed with depression with panic attacks with the Iraq 
War as a psychosocial stressor.  During the June 2005 
examination, the veteran reported about two or three days per 
month when he felt slightly sad and had difficulty 
concentrating and feelings of anxiety that were not 
interfering with his daily living activities.  On mental 
status examination, the veteran was cooperative and 
appropriately dressed with adequate hygiene.  He was 
spontaneous and established eye contact with the examiner.  
The veteran was alert and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation, tics, 
tremors, nor abnormal involuntary movements.  His thought 
process was coherent and logical without looseness of 
association or disorganized speech.  There was no evidence of 
delusion or hallucinations.  He had no phobias, obsessions, 
suicidal ideation, or panic attacks.  He mood was euthymic; 
his affect was broad and appropriate.  He was oriented in 
person, place and time.  His memory was intact and his 
abstraction capacity was normal.  The veteran's judgment was 
good; his insight was adequate.  The examiner determined that 
no diagnosis or condition on Axis I was warranted.

Initially, the Board notes that the most recent VA 
examination in June 2005 did not result in the diagnosis of a 
psychiatric disorder.  However, the VA examiner noted that a 
prior VA evaluation had diagnosed the veteran with depression 
with panic attacks.  Notwithstanding the June 2005 VA 
examiner's conclusion, the Board cannot overlook the fact 
that the record does contain a diagnosis of a psychiatric 
disorder made by the VA PTSD clinic in February 2005, less 
than ten months following the veteran's discharge from active 
duty.  Thus, resolving any doubt in the veteran's favor, the 
Board does find that there is medical evidence diagnosing a 
current psychiatric disorder.  Cf. McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007) (Board finding that veteran had 
disability "at some point during the processing of his 
claim," satisfied service connection requirement for 
manifestation of current disability).  The question now is 
whether there is sufficient evidence of a nexus to service.

Here, as noted above, the February 2005 VA PTSD clinic 
evaluation reflected a diagnosis of depression with panic 
attacks with the Iraq War as a psychosocial stressor.

Thus, the evidence of record is at least in relative 
equipoise.  Accordingly, resolving all reasonable doubt in 
the veteran's favor, the Board finds that a psychiatric 
disorder was incurred in service and service connection is 
warranted.  38 U.S.C.A. §§ 5107, 1154(b);. 38 C.F.R. § 3.303.

B.	PTSD

The veteran contends that he currently suffers from PTSD, as 
a result of his military service.  Specifically, he contends 
that he has clear evidence of being engaged in combat and 
that he had near death experiences.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.  

Service medical records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
veteran so claim.  As noted above his service personnel 
records confirm that the veteran was a truck driver and that 
he served in Iraq from May 11, 2003 to May 26, 2004, and show 
that he was in combat, by virtue of receiving an Global War 
on Terrorism Expeditionary Medal.

However, post-service treatment records show no diagnosis of, 
or treatment for, PTSD.  Although a November 2004 VA mental 
hygiene clinic screening team referred the veteran back for a 
consultation with the PTSD clinic and he was evaluated in 
February 2005 at the VA PTSD clinic, there were no criteria 
to establish a diagnosis of PTSD and he was diagnosed with 
depression with panic attacks with the Iraq War as a 
psychosocial stressor.  Similarly, the June 2005 VA examiner 
also determined that the veteran did not meet the 
requirements for a diagnosis of PTSD.  Clearly, the June 2005 
VA examiner reached his conclusions only after examination of 
the veteran, and review of the veteran's service and post-
service records.  Hence, the Board finds that the most 
persuasive medical evidence that specifically addresses the 
question of whether the veteran has PTSD militates against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the veteran 
does not have PTSD, the current disability for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for PTSD must be denied because the first 
essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.  

In addition to the medical evidence, the Board has considered 
the veteran's statements; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran is not shown to be other than 
a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the competent, probative evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Higher Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2008).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher rating 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a noncompensable (0 
percent) rating for his service-connected posterior 
blepharitis by analogy under 38 C.F.R. § 4.84a, Diagnostic 
Code 6018 for active, chronic conjunctivitis with objective 
symptoms. See 38 C.F.R. § 4.20 (2008) (when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous).  A 10 percent rating 
is the maximum schedular evaluation available under 
Diagnostic Code 6018.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6018 (2008).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record supports the 
assignment of an initial rating of 10 percent for posterior 
blepharitis, and no more, since the award of service 
connection.

As service treatment records reflect that the veteran was 
treated for eye itching in June 2004, by an August 2005 
rating decision, the RO granted service connection for 
posterior blepharitis and assigned an initial noncompensable 
rating, effective July 4, 2004.

During a June 2005 VA eye examination, the veteran complained 
of itching, foreign body sensation and redness in both eyes 
since a year ago.  He denied ocular pain.  On examination, 
dermatochalasis was found on both eyelids.  He was noted to 
have redundant conjunctivitis and poor tear meniscus.  The 
diagnoses included refractive error and mild dry eye 
secondary to posterior blepharitis.  Otherwise, findings were 
within normal limits.  The examiner added that the veteran's 
loss of vision was caused by, or a result of, his refractive 
error and his symptoms by the posterior blepharitis.

Thus, since the award of service connection, the evidence 
shows that the veteran's posterior blepharitis has been 
manifested by redundant conjunctivitis, poor tear meniscus 
(dry eye), and dermatochalasis of the eye lids.  Such 
symptomatology warrants a maximum 10 percent schedular rating 
under Diagnostic Code 6018 for chronic conjunctivitis with 
objective symptoms, but does not warrant staged ratings under 
Fenderson or Hart.  

The Board has also considered whether the veteran is entitled 
to higher rating under any other applicable diagnostic code.  
Here, the medical evidence does not reflect that the veteran 
suffers from associated visual sequelae or structural changes 
of the eyes due to chronic posterior blepharitis.  The Board 
also has considered whether a higher rating under 38 C.F.R. § 
4.118, for rating skin disorders is warranted.  Such skin 
disorders (here, loose skin) are rated under the criteria for 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic code 7806) depending upon 
the predominant disability.  The Board notes that veteran's 
posterior blepharitis is essentially an inflammatory disease 
process of the eyelid.

In this case, none of the medical evidence reflects, nor has 
the veteran reported, that his posterior blepharitis results 
in disfigurement of the face or has resulted in scarring or a 
skin disorder akin to dermatitis.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806 (2008).  In this regard, the Board 
notes that the June 2005 VA general medical examiner noted no 
scars, skin lesions, or deformities of the head and face.  
Furthermore, the veteran's posterior blepharitis does not 
cover 20 to 40 percent (or more) of the entire body or are 20 
to 40 percent (or more) of exposed areas affected, or does 
the veteran's condition require treatment with systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

In addition, the Board finds that the record does not reflect 
that the veteran's posterior blepharitis is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the October 2006 statement of the case).  There simply is 
no evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
frequent periods of treatment let alone hospitalization, or 
evidence that the veteran's posterior blepharitis otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, and resolving all doubt in the 
veteran's favor, the Board finds that an initial 10 percent 
rating for posterior blepharitis is warranted, and that the 
criteria for higher rating have not been met at any time 
since the award of service connection.  See 38 U.S.C.A. § 
5107.


ORDER

Service connection for a psychiatric disorder is granted.

Service connection for PTSD is denied.

An initial 10 percent rating for posterior blepharitis is 
granted, subject to the regulations governing payment of VA 
monetary benefits.


REMAND

The Board's review of the claims file reveals that additional 
development of the remaining claims for service connection is 
warranted.

Specific to the appellant's Army Reserve and Army National 
Guard service, the applicable legal authority permits service 
connection only for a disability resulting from a disease or 
injury incurred in or aggravated coincident with ACDUTRA, or 
for disability resulting from injury during INACDUTRA.  See 
38 U.S.C.A. § 101(22), (23), (24) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6 (2008).  

The Board also notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2008).

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1(d) (2008).  The term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which an individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2008).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Initially, the Board points out that only selected service 
personnel and service treatment records appear to have been 
associated with the claims file.  On remand, the RO should 
make another attempt to obtain any missing service treatment 
records and a copy of the appellant's Official Military 
Personnel File (OMPF) and/or Military Personnel Record Jacket 
(MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and 
whether there may be a determination that the veteran 
suffered an injury or aggravation of a pre-existing disorder 
(hypertension) during his Army Reserve/National Guard 
service.  Generally, the OMPF/MPRJ contains copies of any 
physical profiles and medical board proceedings.

In this regard, the Board notes that, the veteran's service 
treatment records reflect that the clinical findings for the 
veteran's spine, skin, and neurological system were noted as 
normal on his May 1986 National Guard enlistment examination 
report.  His blood pressure reading was normal (120/80) at 
that time, too.  In July 2003, the veteran was treated for 
complaints of back pain in the lumbar region of three to four 
days' duration.  He indicated that he drove a 915 (truck) and 
that his back pain occurred while driving on bumpy road.  On 
examination, the small of the veteran's back was tender to 
palpation.  Range of motion was positive, but there was no 
edema noted.  The assessment was back pain.  He was given 
Ibuprofen and Naproxen and place on light duty for three days 
with no lifting of weight of 10 pounds or greater.  However, 
in October 2003, the veteran was seen for complaints of 
dizziness upon waking for four to five days.  He gave a 
history of being diagnosed with high blood pressure ten years 
earlier.  Initially, the veteran's blood pressure reading was 
148/85.  After relaxing for five minutes, his blood pressure 
readings were: 142/72, then 137/77, and finally 121/62 
(supine) and 140/84 (standing).  In June 2004, the veteran 
again was seen for complaints of low back pain of a few days 
duration, indicating that he had cut the grass recently.  On 
examination, the veteran's back was tender to palpation at 
the left waist area.  The assessment included muscular spasm, 
back.  Private treatment records dated in June 2004 also 
reflect treatment for high blood pressure with blood pressure 
readings of 200/120 and 160/90, on June 7 and 9, 
respectively.  A December 2004 private treatment record 
reveals that the veteran was seen with severe pain in the 
lumbar region, radiating to both legs.  Physical examination 
showed limitation of motion.  X-rays revealed muscle spasm.  
The assessment was low back pain and a computed tomography 
(CT) scan of the lumbar spine was recommended.  

During a June 2005 VA general medical examination, the 
veteran reported that, while in Iraq he was driving a truck, 
when it fell in a hole, sustaining an injury to his back.  He 
was treated, given medication, and placed on a profile.  The 
veteran added that the pain continued and he went to sick 
call several times due to non-radiating pain in the low back.  
He complained of pain when bending, rotating, lifting weight, 
and with prolonged sitting, walking or standing.  At work, he 
reported that, since a change in the type of car (from 
standard to an automatic) two years earlier, his pain was not 
as frequent as before.  Currently, he had pain two to three 
times per week and intense pain on rainy days and if the 
weight of the boxes he needed to carry were heavier than 
usual (once a week).  The veteran also reported a history of 
high blood pressure more than 10 years ago, treated with 
Verapmil and Vasotec by a private physician, with several 
episodes of elevated blood pressure during active service 
without any change in medication.  Following his return from 
Iraq, his high blood pressure medication was changed at the 
VAMC.  With regard to dizziness, the veteran reported that, 
while in formation during active service, he had several 
episodes of dizziness, not needing evaluation at sick call.  
He continued having occasional episodes, when standing for a 
prolonged time or when returning to an erect position after 
bending.  On examination, the veteran's blood pressure 
readings were: 166/96, 170/98 and 180/98.  No dizziness was 
elicited with bending and returning to an erect position.  
Lumbar range of motion was decreased due to pain; muscle 
spasm was noted at L4-L5 and L5-S1.  The diagnoses included 
lumbar myositis and hypertension, diagnosed before active 
service.  The examiner added that there was no clinical 
evidence of pathology found on physical examination that 
could explain the veteran's symptoms of dizziness.  He did 
not discuss the veteran's complaints of continuing skin rash 
since leaving Iraq.

Although no skin rash or pathology was found relating to 
dizziness on the June 2005 VA examination, because of the 
veteran's continuing complaints of dizziness and of skin 
rashes following his return from Iraq, the Board finds that 
further examination is warranted.  Where the claimed disorder 
(such as a skin rash) is cyclical or fluctuating in severity, 
VA must offer an examination during an active stage of the 
disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  
Here, the Board notes that the veteran is competent to attest 
to the fact that he has skin rashes and dizziness.  Moreover, 
the veteran has indicated that his dizziness has been linked 
at times to his hypertension.  While, even the veteran admits 
that his hypertension, preexisted his tour of active duty, 
there is no opinion as to whether his hypertension was 
aggravated by active duty and, if so, the amount of such 
aggravation and whether the claimed dizziness is a symptom of 
the veteran's hypertension.  Similarly, the Board notes that 
the veteran has been diagnosed with lumbar myositis, but 
there is no opinion as to whether his lumbar spine disability 
is related to service.  

Moreover, the Board points out that, as a Persian Gulf War 
veteran, compensation may also be established for objective 
indications of a "qualifying chronic disability" that became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent prior to December 31, 
2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.317 (2008).  However, the RO has not sought an opinion as 
to whether the claimed disabilities manifested by skin rash 
or dizziness are related to the veteran's period of service.  
Thus, further examination is warranted to identify any 
chronic disabilities manifested by the claimed symptoms and 
to address whether such symptomatology is a separate and 
distinct diagnosed disability related to service (for 
example, lumbar myositis), qualifies as an undiagnosed 
illness (for example, skin rash), or such symptomatology is a 
manifestation of a disability that may be determined to 
warrant service connection (for example, hypertension due to 
aggravation).  

In light of the above, the RO should arrange for the veteran 
to undergo VA hypertension, skin, neurological, and 
orthopedic examinations, by appropriate physicians, at a VA 
medical facility.  The veteran is hereby advised that, 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the claims for service 
connection (as the original claims will be adjudicated on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

The Board points out that the veteran indicated, during the 
June 2005 VA general medical examination, that he has 
received treatment for his hypertension from a private 
physician; however, only selected records appeared to have 
been provided by the veteran from the Centro de Medicina 
Integrada covering the period from June 7, 2004 to December 
20, 2004.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, in its notice 
letter, the RO should request that the veteran provide 
authorization to enable it to obtain identified private 
medical records, to include outstanding copies of records 
from the Centro de Medicina Integrada.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The Board points out that 
the veteran has received treatment at the San Juan VAMC.  In 
addition, the Board notes that the VA general medical 
examiner referred to lumbar spine x-rays done on October 7, 
2004; however, such x-rays are not associated with the 
record.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the San 
Juan VAMC, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. However, identification of 
specific actions requested on remand does not relieve the VA 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the VA should 
also undertake any other development (to include an 
examination) or notification action deemed warranted by the 
VCAA prior to readjudicating the claims on appeal.  The VA's 
readjudication of the claims remaining on appeal should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain copies 
of the appellant's service treatment 
records and Official Military Personnel 
File (OMPF) and/or Military Personnel 
Record Jacket (MPRJ) to ascertain his 
dates of ACDUTRA and  INACDUTRA and 
whether there may be a determination that 
the veteran suffered an injury to his 
lumbar spine or aggravation of pre-
existing hypertension during his Reserve 
and/or National Guard service.

In doing so, the RO should contact the 
AR-PERSCOM, the National Personnel 
Records Center (NPRC), Adjutant General 
of the Commonwealth of Puerto Rico, and 
the Department of the Army.

If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file. In 
contacting any records custodian (AR-
PERSCOM, the service department, the 
Adjutant General, or the NPRC), the RO 
should submit copies of the veteran's DD 
Forms 214 and NGB Forms 22 and 23.  
Copies of all materials obtained should 
be associated with the file.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
veteran from the San Juan VAMC since July 
3, 2004.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file, to 
include copies of October 2004 lumbar 
spine x-rays.

3.  Send to the veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The VA should 
explain the type of evidence that is his 
ultimate responsibility to submit, 
particularly with regard to establishing 
service connection for a disability that 
pre-existed service and for a disability 
resulting from a disease or injury 
incurred in or aggravated coincident with 
ACDUTRA, or for disability resulting from 
injury during INACDUTRA.  The VA 
specifically should request that the 
veteran identify healthcare providers who 
have treated him for dizziness, 
hypertension, a skin rash, and a lumbar 
spine disability and ask him to provide 
authorization to enable VA to obtain all 
outstanding pertinent records from the 
Centro de Medicina Integrada, to include 
radiological studies.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  Assist the veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, arrange for the 
veteran to undergo VA examination-
hypertension, skin, neurological, and 
orthopedic examination, by appropriate 
physicians, at a VA medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Hypertension examination-the examiner 
should provide details about the onset, 
frequency, duration, and severity of the 
symptoms of the veteran's hypertension, 
to include dizziness.  The examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's hypertension: (1) was incurred 
in, or aggravated by, active duty, or (2) 
is the result of disease incurred or 
aggravated during the veteran's ACDUTRA 
or INACDUTRA in the Army Reserve/National 
Guard (from January 23, 1971 to January 
23, 1977 or from June 1, 1986 to February 
11, 2003).  If so, the examiner should 
also comment on whether the veteran's 
complaints of dizziness are part of his 
hypertension.  If it is determined that 
the veteran's hypertension clearly and 
unmistakably existed prior to active 
military service, an opinion must be 
provided, addressing (1) whether the 
veteran's hypertension increased in 
severity in service; and, if so, (2) 
whether such increase in severity 
represented the natural progression of 
the disease, or was aggravated beyond the 
natural progress of the disease  
(representing a permanent worsening of 
such disability).   If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

Skin, neurological and orthopedic 
examination(s)-the appropriate 
examiner(s) should note and detail all 
reported symptoms of any disability 
manifested by a skin rash or dizziness or 
a lumbar spine disability.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of such 
symptoms and state what precipitates and 
what relieves them.  The appropriate 
examiner should clearly indicate whether 
the veteran has a current disability 
manifested by a skin rash or dizziness or 
a lumbar spine disability or has had one 
since his discharge from service on July 
3, 2004.  With respect to such diagnosed 
disability, the appropriate examiner 
should provide an opinion as whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that the 
diagnosed disability (1) was incurred in, 
or aggravated by, active duty, (2) is the 
result of disease or injury incurred or 
aggravated during the veteran's ACDUTRA 
or INACDUTRA in the Army Reserve/National 
Guard (from January 23, 1971 to January 
23, 1977 or from June 1, 1986 to February 
11, 2003); and/or (3) is a manifestation 
of any service-connected disability.  
Currently, the veteran is service 
connected for posterior blepharitis.

For any of the above signs and symptoms, 
which is not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2008).  Finally, the 
appropriate examiner should express his 
or her opinion as to whether any 
disability manifested by a skin rash or 
dizziness is "chronic" (as having existed 
for 6 months or more or as having 
resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period).  

The examiner(s) should clearly outline 
the rationale for any opinion or 
conclusion expressed, to include 
discussion of the June 2005 VA 
examination reports, as appropriate, and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason(s) why.  

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the veteran's 
remaining claims for service connection, 
in light of all pertinent evidence and 
legal authority.  In adjudicating each 
claim for service connection, all 
applicable theories of entitlement to 
service connection should be considered, 
to include direct service connection, 
aggravation of a pre-existing disability, 
or as due to undiagnosed illness, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


